Title: To James Madison from James Taylor, 5 February 1804
From: Taylor, James
To: Madison, James



Dr. Sir
Belle Vue near Newport Kentucky 5th. Feby 1804
Colo. Ludlaw the Regester of the Land office at Cincinnati having lately died, and Doctr. John Sellman having business at your City has some thoughts of making application for the appointment.
I am well awar of the many applications made to the heads of departments for Offices & requesting inteferences for friends, which is no doubt disagreeable: But hope Sir you will pardon the liberty I take in offering you my opinion of the Doctors qualifications to such an office; which are the same as expressed to you in a letter recommending him for the office of Marshall to the first federal Court on that side of the Ohio (towit) That he is a man of good sense, great sobriety industry and attention to business, and one whom I conceive would discharge the trust with fidelity to the UnitedStates and Credit to himself, and I assure you I have always conceived him attached to the present administration & its measures.
Mr Smith (Senator of that State) & Colo. Sandford (repe. of this) are well acquainted with the Doctr, and am sure will aid him, if I am to judge of their good opinion of him.
The liberty I have occationally taken in mentioning some of my friends to your notice is done with all due diffidence & at their solicitations, well knowing the high esteem in which you are held by the President. And have felt the More ready to do this believing that information (which I trust you will view as springing from a pure source) will not be unacceptable, what ever may be the issue.
Your friends in this country are generally well. We have two Chrildren [sic] about 18 months old (twins) a Son & daughter whom I think are the handsome [sic] Taylors you ever saw.
Be so good as to offer our best respects to Mrs. Madison & am Dr Sir with great respect & esteem yr. friend & Hble Servt
James Taylor
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Sellman”).



   
   John Sellman, a Cincinnati physician, had been a member of the commission on John Symmes’s land claims (Arthur G. King, “Cincinnati Doctors before Daniel Drake, 1788–1807,” Bulletin: The Cincinnati Historical Society 23 [1965]: 124; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:433, 437). On 24 Feb. 1804 Jefferson appointed Charles Killgore register of the land office at Cincinnati in place of the deceased Israel Ludlow (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:464, 465; Killgore to Gallatin, 23 Jan. 1804 [DNA: RG 59, LAR, 1801–9, filed under “Killgore”]).



   
   Letter not found.



   
   James Taylor (1769–1848), the brother of Madison family land agent and distant relative Hubbard Taylor, was later an army contractor, a court clerk, and a militia general (Hubbard Taylor to JM, 6 Aug. 1792 [PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:347–48]; PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 1:25 n. 3).


